This case is fully stated and elaborately discussed in the majority and dissenting opinions of the Springfield Court of Appeals (187 S.W. 586 et seq).
After a careful examination of the facts as shown in the record, we are satisfied that a correct conclusion was reached in the majority opinion. We therefore approve the majority opinion of the Springfield Court of Appeals.
The judgment of the circuit court is, therefore, affirmed. It is so ordered. All concur, except Goode and Graves, JJ., who dissent; Woodson, J., absent. *Page 269